     Case 1:20-cv-00045-RJJ-SJB ECF No. 16 filed 04/02/20 PageID.53 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

GRACE WAMMACK,
                                                     Case No. 1:20-CV-45
               Plaintiff,
v.                                                   HON. ROBERT J. JONKER

PRINCESS PEDICURE SPAS, INC.,

            Defendant.
_______________________________/

                             FIRST ASE MANAGEMENT ORDER

         IT IS HEREBY ORDERED:

 Stipulations to Join Parties or Amend Pleadings                                   By motion
 Rule 26(a)(1) Disclosures (including lay witnesses) Plaintiff:                APRIL 9, 2020
                                                    Defendant:                 APRIL 9, 2020
 Class Certification Motion                                          SEPTEMBER 30, 2020
 Disclose Name, Address, Area of Expertise and
 a short summary of expected testimony
 of Expert Witnesses (Rule 26(a)(2)(A)
                             - Party with the Burden of Proof:       SEPTEMBER 30, 2020
                                           - Responding Party:         OCTOBER 31, 2020
 Disclosure of Expert Reports
 (Rule 26(a)(2)(B))
                                - Party with the Burden of Proof:    SEPTEMBER 30, 2020
                                              - Responding Party:      OCTOBER 31, 2020
 Completion of Discovery                                              NOVEMBER 30, 2020
 Dispositive Motions                                                       JANUARY 31, 2021
 Interrogatories will be limited to:                                  25 single part questions
 (Single Part Questions)
 Depositions will be limited to:                                                 10 per party
 (Fact Witnesses Per Party)
 ADR To Take Place On Or Before:                                       FEBRUARY 17, 2021
     Case 1:20-cv-00045-RJJ-SJB ECF No. 16 filed 04/02/20 PageID.54 Page 2 of 3




 Second Rule 16:                                                             FEBRUARY 17, 2021
                                                                                        3:00 p.m.
     - Updated Joint Status Report due:                                         February 10, 2021


1.       JOINDER OF PARTIES AND AMENDMENTS OF PLEADINGS: All stipulations for
         joinder of parties and all stipulations to amend the pleadings must be filed by the date set
         forth in the table above to ensure amendment as a matter of consent under Rule 15(a)(2).
         Proposed amendments after the noted date are by leave of court.

2.       DISCLOSURES AND EXCHANGES: Deadlines for exchange of Rule 26(a)(1) disclosures,
         names of lay witnesses, identification of experts, production of documents, and disclosure
         of expert reports under Rule 26(a)(2), if applicable, are ordered as set forth in the table
         above.

3.       DISCOVERY: All discovery proceedings shall be completed no later than the date set forth
         in the table above, and shall not continue beyond this date. All interrogatories, requests for
         admissions, and other written discovery requests must be served no later than thirty days
         before the close of discovery. All depositions must be completed before the close of
         discovery. Interrogatories will be limited as set forth in the table above. Depositions will
         be limited as set forth in the table above. There shall be no deviations from this order
         without prior approval of the court upon good cause shown. Time limitations for depositions
         set forth in Rule 30(d)(1) apply to this case.

4.       MOTIONS:

         a.      Non-dispositive motions shall be filed in accordance with W.D. Mich. LCivR. 7.3.
                 They may be referred to a magistrate judge in Grand Rapids, Michigan, pursuant to
                 28 U.S.C. § 636(b)(1)(A). In accordance with 28 U.S.C. § 471, et seq., it is the
                 policy of this Court to prohibit the consideration of discovery motions unless
                 accompanied by a certification that the moving party has made a reasonable and good
                 faith effort to reach agreement with opposing counsel on the matters set forth in the
                 motion.

         b.      Dispositive motions shall be filed in accordance with W.D. Mich. LCivR 7.2 by the
                 date set forth in the table above. If dispositive motions are based on supporting
                 documents such as depositions or answers to interrogatories, only those excerpts
                 which are relevant to the motion shall be filed. The case manager will notify counsel
                 of the date for oral argument.

5.       ALTERNATIVE DISPUTE RESOLUTION: In the interest of facilitating prompt resolution
         of this case, and the parties having voluntarily selected facilitative mediation, this matter
         shall be submitted to facilitative mediation. The parties have fourteen (14) days from the

                                                  -2-
  Case 1:20-cv-00045-RJJ-SJB ECF No. 16 filed 04/02/20 PageID.55 Page 3 of 3



        date of this Order to jointly choose one mediator from the list of court certified mediators.1
        Plaintiff is responsible for e-filing notification of the name of the selected mediator. If the
        parties are unable to jointly select a mediator, they must notify the ADR Administrator2, who
        will select a mediator for them. Once the mediator is selected, a Notice will issue regarding
        the method and schedule for the mediation conference.




Date:       April 2, 2020                      /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE




        1
            www.miwd.uscourts.gov
        2
        ADR Administrator, U.S. District Court, 399 Federal Building, 110 Michigan St., NW,
Grand Rapids, MI 49503; 616/456-2381; adr@miwd.uscourts.gov

                                                  -3-
